Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendez et al, US Pub. 2016/0005113.
Regarding claim 1-2, 11, 17, Mendez et al disclose systems and methods for switching electronic account using a self-service device comprising: performing at a server of financial service provider system 110 consistent with the disclosed embodiments; Ex.1, the financial service provider system 110 may receive a request from ATM 120 to switch bank account for user 112; the request may indicate that a user desires to open a new bank account with financial service provider system 110 and to transfer the available funds and automatic bill payment and deposit associated with an existing bank account with another provider to the new bank account; Ex. 2, financial service provider system 110 may receive a request from a mobile device associated with user 112, indicating that user 112 desires to switch from an existing bank account to a new account with financial service provider system 110, the mobile device may be configured to execute software instructions that send an electronic request to financial service provider system 110 for bank account switching; financial service provider system 110 may receive information associated with the existing bank account from ATM device 120; the financial service provider system 110 may receive from ATM device 120 the account number, the provider associated with the existing bank account, name of the cardholder, etc. Financial service provider system 110 may receive from ATM device 120 user identity information, for example, an image of user 112 captured by a camera of ATM device 120, an identity card provided by user 112 (such as a driver license or the like), or biometric data entered by user 112. In other embodiments, financial service provider system 110 may receive from a mobile device a photo of a payment card associated with the existing bank account. For example, the mobile device may be configured to execute software instructions that take a photo of a payment card associated with the existing bank account via a camera and send the photo to financial service provider system 110 for bank account switching. For another example, the mobile device may be configured to execute software instructions that read data of the payment card associated with the existing bank account via a card reader, and then send the data associated with the existing bank account to financial service provider system 110 for bank account switching; financial service provider system 110 may verify user identity based on the received information from ATM device 120 (and/or the mobile phone). For example, financial service provider system 110 may compare the received user identity data with the data stored in a database, and determine whether the received user identity data matches the data stored in a database. If financial service provider system 110 determines that the received user identity data matches the data stored in the database, financial service provider system 110 may send an indication to ATM device 120 (and/or mobile phone) indicating that the user identity is verified. If financial service provider system 110 determines that the received user identity data does not match the data stored in the database, financial service provider system 110 may send an indication to ATM device 120 (and/or the mobile phone) indicating that the user identity cannot be verified and that the account switching process is terminated. In some embodiments, financial service provider system 110 may request ATM device 120 (and/or mobile phone) to obtain additional user information for identity verification. If the user identity is verified, financial service provider system 110 may proceed to continue the account switching process for user 112; financial service provider system 110 may also validate the user identity by comparing user identity to prohibited lists as determined by laws and regulations. If the user is found on the prohibited lists, financial service provider system 110 may send an indication to ATM device 120 (and/or the mobile phone) indicating that the user identity cannot be validated and that the account switching process is terminated. If the user identity is validated, financial service provider system 110 may proceed to continue the account switching process for user 112; financial service provider system 110 may proceed to create a new bank account. The new bank account may be created in accordance with certain request received at ATM 120 by user input. For example, the new bank account may be a checking account, a saving account, a special checking account without monthly fees, a special checking account authorizing a number of free transactions per month, etc.; financial service provider system 110 may transfer data, such as funds, from existing bank account to the new bank account. In some embodiments, financial service provider system 110 may transfer all available funds in the existing bank account to the new bank account. In some embodiments, financial service provider system 110 may receive a user selected amount of funds from ATM device 120, and financial service provider system 110 may transfer the selected amount of funds from the existing bank account to the new bank account. In some embodiments, financial service provider system 110 may determine whether the account terms associated with the new bank account, such as fee terms, interest rates, reward benefits, are more favorable compared to the account terms associated with the existing bank account. For example, if the account terms associated with the new bank account are equally or less favorable than the account terms associated with the existing bank account, financial service provider system 110 may adjust the account terms associated with the new bank account such that they are more favorable than the account terms associated with the existing bank account; financial service provider system 110 may capture bill payment data associated with the existing bank account. In one example, financial service provider system 110 may communicate with third-party system 130 to retrieve a transaction list of the existing bank account. Financial service provider system 110 may send a request along with information of the existing bank account to third-party system 130 to retrieve past transaction activities associated with the existing bank account during a past time duration, for example, for the last six months. Subsequently, financial service provider system 110 may receive from third-party system 130 a list of transactions associated with the existing bank account that occurred during the specified time period. Third-party system 130 may be one or more computer systems associated with the existing bank account, entities that receive a payment from the existing bank account, entities that deliver a payment to the existing bank account, and/or entities that process a payment to or from the existing bank account. Financial service provider system 110 may execute software processes to identify automatic bill payment based on the transaction history of the existing bank account. In another example, financial service provider system 110 may receive automatic bill payment information associated with the existing bank account directly from third-party system 130. In some embodiments, financial service provider system 110 may receive automatic bill payment information associated with the existing bank account from ATM device 120 which may receive the automatic bill payment information from user 112 via I/O interface 320; financial service provider system 110 may configure automatic bill payment and/or deposit for the new bank account. In one example, financial service provider system 110 may communicate with third-party system 130 to switch future payments or deposits associated with the existing bank account to the new bank account that has been opened. In some embodiments, financial service provider system 110 may request for user confirmation via ATM device 120 (and/or a mobile device operated by the user) for switching the future payments or deposits to the new bank account. Financial service provider system 110 may receive an indication from third-party system 130 that the account switching is complete. In some embodiments, financial service provider system 110 may configure the new bank account with all automatic bill payments and/or deposits associated with the existing bank account. In other embodiments, financial service provider system 110 may configure the new bank account with certain automatic bill payments and/or deposits associated with the existing bank account that may be selected by user 112. In some embodiments, financial service provider system 110 may send a notification to ATM device 120 indicating that certain or all automatic bill payments and/or deposits associated with the existing bank account are switched to the new bank account; financial service provider system 110 may send information associated with the new bank account, such as account number, cardholder's name, account type (checking, saving, etc.), expiration date of the new payment card, to ATM device 120. Financial service provider system 110 may subsequently receive an acknowledgement message from ATM device 120 indicating that the new payment card is produced and delivered to user 112. In some embodiments, financial service provider system 110 may receive a message from ATM device 120 indicating that ATM device 120 is unable to produce the new payment card associated with the new bank account. Consequently, financial service provider system 110 may execute processes that are configured to produce the new payment card and mail it to user 112. (See Fig. 5, para. 0056-0063).
Mendez et al fail to disclose sending the login information to the server so that the server can access the merchant database for changing the account information. However, having the user accessing the merchant for performing the account switching or having the user transmitting the login information to the server so that the server can access the merchant database does not provide any advantage. Both concepts require communication between the user and the server in order to effective switch the accounts. With respect to where the act is performed or who performs the act, such limitation is a matter of choice for meeting specific customer requirements. Therefore, it would have been an obvious extension as taught by the prior art.
Regarding claims 3-4, 14-15, the user decides which accounts or services to be transferred to the bank account.
Regarding claim 5, the type of accounts to be transferred is based on user’s choice or set up.
Regarding claim 6, every account to be transferred is a subset of the total available accounts.
Regarding claim 7, the method steps for changing the accounts are set up based on users needs and programming which is obvious.
Regarding claims 8-9, 12-13, 18-19, in addition to what is address above (claims 1/11), the type of communication (wireless, wired, etc.), such limitation is based on user needs and/or choices in order to meet specific customer requirements, which therefore, obvious. With respect to encrypting and decrypting, it is a requirement to encrypt financial information for electronic transmission which requires decrypting of that information in order to decode it.
Regarding claim 10, the type of documentation requirements, such limitation is a matter of choice for meeting specific customer requirements, which therefore, obvious.
Regarding claims 16 and 20, each transactions must be identified in order to determine whether to transfer the transaction to the new account.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnston et al (US 9,842,367) disclose a centralized financial account migration system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876